I agree that the bill should be dismissed on two grounds. First. None of the sixty-three parties plaintiff has been refused a license; until then, none should be heard to complain of the licensing provisions: compare Interstate Buses Corp. v.Holyoke Street Railway Co., 273 U.S. 45, 52; Smith v. Cahoon,283 U.S. 553, 562. Second. The pawnbroking business is subject to regulation by the state. This record shows that some of the plaintiffs, though complying with the statute, can make a reasonable profit. The fact that others cannot, does not permit the court to say that the statute takes property without due process; such persons are not required to stay in the business. But, while I think the *Page 463 
argument that the act is confiscatory as applied to such a business cannot be raised at all, if it can be raised the bill is bad for misjoinder of parties plaintiff, each party having a separate interest depending on separate evidence: see Equity Rule No. 36; Komenarsky v. Brode, 307 Pa. 156, 158, 160 A. 713;Ryan v. Reddington, 240 Pa. 350, 353, 87 A. 285; Bishop v.Demonstration Co., 276 Pa. 101, 119 A. 831.